Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis Schlemmer on 5/18/2022.

The application has been amended as follows: Claim 1 now reads:

A liquid slurry spraying system comprising: a nozzle body having a spray tip with a discharge orifice at a downstream end of the nozzle body; said nozzle body having a liquid flow passage communicating with said spray tip; a supply of liquid slurry; said nozzle body having a liquid slurry inlet communicating with said liquid flow passage from said liquid slurry supply for directing liquid slurry into said flow passage for discharge from said spray tip discharge orifice; an elongated rod supported axially within said liquid flow passage; and a bladed rotor rotatably supported on said elongated rod within said nozzle body adjacent an upstream end of said liquid flow passage across from said liquid inlet for rotation relative to said elongated rod as an incident to the direction of liquid slurry from said liquid inlet into said liquid flow passage for agitating the liquid slurry for direction to said spray tip; wherein said elongated rod is the piston rod of a piston assembly that is operable for reciprocating the piston rod between a forward spray tip closing position interrupting the discharge of liquid slurry from said spray tip discharge orifice and a retracted open position for enabling the direction of liquid slurry from said liquid inlet, through said flow passage, and discharge from said spray tip discharge orifice.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/18/2018